 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               EASTERN DISTRICT OF CALIFORNIA
 8

 9    PETER STROJNIK, SR.,                              Case No. 1:19-cv-01194-DAD-EPG

10                          Plaintiff,                  ORDER DENYING AS MOOT REQUEST
                                                        FOR ADA ACCOMMODATION
11    v.
                                                        (ECF No. 25)
12
      HOTEL CIRCLE GL HOLDINGS, LLC,
13
                            Defendant.
14

15         Plaintiff has filed a request for accommodation under the Americans with Disabilities Act

16 (“ADA”) (ECF No. 25). In the motion, Plaintiff requests that he be permitted to appear

17 telephonically at the scheduling conference, which has been reset to March 3, 2020, at 9:30

18 a.m. In a minute order entered December 3, 2019, the Court granted Plaintiff’s request for

19 telephonic appearance at the scheduling conference (ECF No. 23), and accordingly DENIES
20 the motion filed on December 4, 2019 (ECF No. 25) as moot.

21
     IT IS SO ORDERED.
22

23     Dated:    December 9, 2019                           /s/
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                   1
